Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,5,8,9,12,15,16,19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (step 2a) without significantly more (step 2b). 
With respect to Patent Subject Matter Eligibilty (MPEP 2106), Step 1, the above mentioned claims are a machine and process, respectively.  Proceeding to Step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea.   The claim(s) recite(s) obtaining data and performing a mathematical function, such as a loss function, grouping of data, etc.  These claim elements common to the listed claims above, fall into the judicial exception of mathematical concepts -- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP 2106.04(a)).  Further to this point, see MPEP 2106.04(a)(2) further defining and examples of such mathematical relationships/formulas-equations/calculation, examiner points to I)  performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) and 2) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981); as applicable non-limiting examples.  
Proceeding to Step2A, Prong Two, this judicial exception is not integrated into a practical application because the claim elements pertain to generalized data; further, the additional claim elements in the system and non-transitory machine readable medium claims, contain processor and memory executing the mathematical steps; these extra claim elements fail to integrate the abstract idea into a practical application.  The mere execution of these mathematical calculations do not improve the processing speed of the cpu processor, nor do they expand or speed the memory access of the storage medium; see MPEP 2106.05(a). ( i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014)).
Proceeding to Step2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; further, the data receiving steps do not add a meaningful limitation to the mathematical relationship steps as they are insignificant extra-solution activity.  Both of these elements are well-understood, routine, conventional activity (2106.05(d)).  As a non-limiting example, 1) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 2)Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d), II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS. 

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  As per the independent claims, the claim elements in combination, including obtaining training data pairs, each training data pair being a pair of groupings of data having mutual exclusive relationships and identical to each other except for trigger pieces of data, each grouping of data having an ambiguous piece of data; and feeding each of the training data pairs into a machine learning algorithm using a mutual exclusive loss function to train a commonsense machine learned model, the mutual exclusive loss function being a combination of a first and a second term, the first term being a measurement of mutual exclusivity of potential meanings of ambiguous pieces of data across pairs, the second term being a measurement of mutual exclusivity of potential meanings of ambiguous pieces of data within each pair, is not explicitly taught by the prior art of record.  Malkiel (20210182935) teaches data sets extracted from a sentence into a set of simple phrases – see para 0103 examples of “James…breakfast” the phrases differ by participles, adjectives etc.; the groupings can be noun phrases, or similar clause phrases); and feeding the training pairs to train a language model – para 0112, which is based on the generated pairs – para 0101-0104; using a loss function – para 0081).  Aarskog (20050108001) teaches the use of an “xor” function in using reduction functions – pp62, table 9, wherein the reduction functions operate on the relationships within the sentence – ie, grammatical class ‘verb’ and the tense (para0858, para <opimod-3>; see also para 0902, operating on the idea that certain words have certain grammatical functions with certain types of sentences; with taking into account the relationships of pronouns – para 0554, and teaches the application of the phrase analysis/training of the machine language models in various types of knowledge bases.  Agarwalla et al (20160293034) teaches analyzing identified words and phrases for common sense knowledge bases such as ConceptNet (see Agarwalla et al (20160293034), para 0024).  However, none of the prior art, nor the above references, explicitly teach the claim limitations of the independent claims, as noted above.
Response to Arguments

Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.  On pp 6-7 of the response, applicant points to “Example 39 in the 2019 Revised Patent Subject Matter Eligibility Guidance”; as a matter of formality, examiner notes that the updated version of this example is found in MPEP 2106.04 (a)(1) Examples of Claims That Do Not Recite Abstract Ideas, and copied below:

vii. a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.

With respect to page 7 of the response, examiner argues that what makes ‘example 39’ non-abstract, is the actual claimed practical digital facial images, and applying a transformation to the digital images; examiner disagrees with applicants assertion that “the present claims…using a specifically claimed input training data” – the rejected claims under 35 U.S.C. 101 do NOT include ‘specific input training data’ (examiner notes, that the instant claims that are specific to a practical application of data, has not been rejected under 35 U.S.C. 101).
	As to applicants arguments, starting on pp 9 of the response, toward the 103 rejection and the applied prior art, examiner argues that it is the combination of the three references that teaches the exclusive-or loss function.
	
    

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references show the use of ‘mutual exclusive/ ‘xor’’ logic in speech information reduction:
Sevenster (20210097234) para 0033
Liu (20180052929) para 0132
The following references use phrase/sentence pairs, with a focus on pronoun roles:
Li et al (8935152) (305) A specific issue to consider, in determining snippet size, is pronoun resolution. In the context of snippet size determination, the pronoun resolution problem can be stated as follows. If a pronoun occurs in a UNLD "U1," in which a frame instance has been identified, it is desirable that the pronoun's noun appear in the snippet context that surrounds "U1." The larger the snippet size, the more likely it is that all pronouns of "U1" will be resolved. Counterbalancing pronoun resolution, however, are such factors as making a snippet small enough for fast comprehension by the search.  a group of Logical Form rules can be combined by the XOR operator.

Leidner (10733380), table 7
Lu et al (5819260), fig 4,6 showing subsections of text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        
11/16/2022